Case: 19-11273     Document: 00515758351         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   February 26, 2021
                                  No. 19-11273
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Richard Warner, Joint Pro Se Plaintiff,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-796


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Richard Warner, federal prisoner # 43448-177, along with 44 other
   inmates incarcerated at the Bureau of Prisons’ Federal Medical Center in
   Fort Worth Texas, filed a civil lawsuit challenging the constitutionality of
   18 U.S.C. § 3632(d)(4)(D). The district court sua sponte determined that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11273      Document: 00515758351           Page: 2    Date Filed: 02/26/2021




                                     No. 19-11273


   the Prison Litigation Reform Act of 1995 required each prisoner to file a
   separate complaint asserting his individual claims, as well as paying a filing
   fee. The district court, therefore, ordered Warner’s complaint to continue
   and ordered the complaints of the other 44 inmates to be severed into
   separate actions. That order is the subject of this appeal.
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   We conclude that we lack appellate jurisdiction over the instant appeal
   because the district court’s severance order is not a final, appealable decision,
   a qualifying interlocutory order, or a reviewable collateral order.          See
   28 U.S.C. §§ 1291, 1292; Acevedo v. Allsup’s Convenience Stores, Inc., 600
   F.3d 516, 520 (5th Cir. 2010); In re Lieb, 915 F.2d 180, 184 (5th Cir. 1990).
   Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                          2